Citation Nr: 1739948	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. What initial rating is warranted for a hallux valgus deformity of the right foot since January 26, 2010?

2. What initial rating is warranted for a left foot strain with hallux valgus deformity since January 26, 2010?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to September 1989. He also served in the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the Providence, Rhode Island RO.  

The Veteran testified at a hearing in November 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a right ankle strain, bilateral pes cavus, bilateral metatarsalgia and left foot arthritis were raised during the November 2016 hearing.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the appellant was last afforded a VA compensation examination in 2010.  Given the length of time since that examination and the appellant's complaints of increased pathology, the Board finds further development to be in order.  

Additionally, at his November 2016 hearing the appellant identified several treatment providers whose records have yet to be added to the claims file.  As such, a remand is required.

Finally, given the issues which are being referred the Board finds that adjudication of these claims may be impacted by the outcome of those referred claims.  As such, the Board finds that further development is required.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records from any identified private and/or VA provider who has treated the appellant for a left foot strain and bilateral hallux valgus since September 2010.  This includes, but is not limited to securing the Veteran's treatment records from the VA Medical Center in Washington, D.C., and from Kaiser Permanente in Springfield, Virginia.  Additionally, the Orthopaedic Foot and Ankle Center of Arlington, Virginia, and Integrated Neurology Services of Falls Church, Virginia, should be requested to provide any additional records dates since October 2016.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, after fulfilling VA's duty to notify and assist the Veteran as required under the Veterans Claims Assistance Act of 2000 the RO must adjudicate the claims which are referred in the introduction, to include fulfilling VA's duty to assist.  The appellant is advised that the Board will not exercise appellate jurisdiction over any claim which is not timely perfected.

3.  After completing directives one and two schedule the Veteran for a VA podiatry examination to determine the nature and extent of any right foot hallux valgus, and left foot strain with hallux valgus deformity disabilities.  Should the RO's adjudication of the issues referred above yield to service connected disorders involving either foot being rated with the disorders listed on the title page the examinations must be appropriate to any remaining claims.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  Any functional limitations due to weakness, fatigability, or incoordination due to these disorders must be noted in the examination report.  
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.

4. Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

